EDGERTON, Circuit Judge.
For $30,000 paid 'by its lessors, petitioner as lessee consented to cancel a lease that had some years to run. The disputed question -is whether the cancellation was a “sale or exchange”. Gain ¡from sale or exchange of a capital asset is exempt from the District of Columbia income tax. 53 Stat. 1091, D.C.Code(1940) § 47 — 1506.
We agree with the Board of Tax Appeals that there was no -sale or exchange and petitioner’s gain was taxable. A lease that is cancelled is not transferred but terminated. Termination or destruction is not sale or exchange. Cf. Hale v. Helvering, 66 App.D.C. 242, 85 F.2d 819. It may be argued that petitioner parted with certain rights and privileges and that, in substance if not in form, these passed to the lessor. But such analysis has little or no bearing on the issue, since the meaning of words is not a matter of logic but of usage. No usage that we know of calls cancellation of a lease a sale or exchange.
Affirmed.